DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "in a component" in line 2. It is unclear which “component” this limitation is referring to as claim 1 specifically describes a “rigid central component” in lines 4-5. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1, 23-24 and 26, and those dependent therefrom, are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites, “the rigid central component contacts the inside and/or inferior aspect of the upper jaw and/or upper teeth…” This limitation encompasses a human organism by claiming that the central component of the apparatus contacts the inside and/or inferior aspect of a human’s upper jaw and/or upper teeth. Suggested alternative language is --the rigid central component is configured to contact the inside and/or inferior aspect of the upper jaw and/or upper teeth--  
Claim 23 recites, “outer edge of the rigid central component contacts an interproximal space of at least one upper tooth”. This limitation encompasses a human organism by claiming that the central component of the apparatus contacts a human’s interproximal space of at least one upper tooth. Suggested alternative language is --outer edge of the rigid central component is configured to contact an interproximal space of at least one upper tooth-- 
Claim 24 recites, “outer edge of the rigid central component contacts an interproximal space of at least four upper teeth”. This limitation encompasses a human organism by claiming that the central component of the apparatus contacts a human’s interproximal space of at least four upper teeth. Suggested alternative language is --outer edge of the rigid central component is configured to contact an interproximal space of at least four upper teeth--  
Claim 26 recites, “comprising a connection with the palatine process…” This limitation encompasses a human organism by claiming that the apparatus is connected to a human’s palatine process. Suggested alternative language is --configured to be connected to the palatine process-- 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9, 13, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 20150057719) in view of Tortorici (US 20090130635). 
Regarding claim 1, Tang discloses a mouthpiece 110 that conforms to the roof of the mouth 105, comprising a rigid (acrylic) central component 110 with an acceleration sensor 305 housed within the rigid central component 110 which is in contact with the inside and/or inferior aspect of the upper jaw and/or upper teeth via rigid mechanical coupling (Figure 1, Paragraphs 0024, 0026-0027 and 0032). The 
Tang fails to specifically disclose the rigid central component being conformed to apply a force to inside and/or inferior aspect of palatine process to keep the sensor next to the teeth and/or hard palate. 
Tortorici discloses an oral retainer specifically functioning as a palate expander (Figure 5) for controlling the position of teeth that applies and maintains force directly to and between teeth (Paragraphs 0031 and 0034-0035)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus in Tang to incorporate the palate expander of Tortorici to keep the sensor taught by Tang in proper orientation and contact with the teeth, with the added benefit of maintaining or moving the teeth into a desired position. 
Regarding claim 3, Tang discloses the rigid central component 110 comprising a sensor capture space (Paragraph 0027).
Regarding claim 6, Tang teaches the sensor is attached to the rigid central component 110 (Paragraph 0027). 
Tang fails to disclose the specific location of the attachment point of the sensor to the rigid central component 110 of the oral apparatus. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have located the sensor in either a medial or lateral aspect of the rigid central component as this is a matter of design choice. Furthermore, Applicant also does not define the attachment point of the sensor as being a critical element of the claimed invention and the attachment point of the sensor is not given patentable weight because shifting the position of the sensor would not modify the operation of the apparatus (MPEP 2144.04(VI)(C)). 

Tortorici further teaches an oral retainer that conforms to the teeth of the upper jaw with a cavity or empty space to allow the tongue to contact the central lingual surface of the upper jaw (Paragraph 0026, Figures 1 and 5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the oral apparatus of Tang in view of Tortorici as applied to claim 1, to incorporate the empty space of Tortorici into the apparatus to allow for freedom of movement of the tongue to enable speaking, eating, and other oral functions. 
Regarding claim 13, Tang discloses the apparatus comprises an acrylic material as the rigid central component (Paragraph 0026). 
Regarding claim 23, Tang discloses a mouthpiece 110 for coupling a kinematic sensor 305 to bony portions of the upper jaw and/or teeth 105 (Paragraphs 0024, 0026-0027 and 0032), comprising a rigid central component 110 and a sensor 305 (Figure 1, Paragraph 0026). 
Tang fails to specifically disclose the outer edge of the rigid central component 110 contacting an interproximal space of at least one upper tooth.
Tortorici discloses an oral retainer 200 is custom molded to an individual patient’s dental arch and thus contacts an interproximal space of at least one upper tooth (Figure 2, Paragraphs 0013 and 0037-0038).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the rigid central component in Tang to incorporate the interproximal space teaching of Tortorici to have the outer edge of the rigid central component contact an interproximal space to accurately conform the oral apparatus to each individual person’s mouth as desired by Tang (Tang, Paragraph 0026). 

Regarding claim 25, Tang discloses the oral apparatus 110 conformed to the roof of the mouth contains an accelerometer 305, which would measure the accelerations of the maxilla (Figure 1, Paragraph 0032). 
Regarding claim 26, Tang discloses the oral apparatus comprising a connection with the palatine process via custom fit to the upper jaw and teeth by being custom molded to the roof of the user’s mouth (Paragraph 0026).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Tortorici as applied to claim 1 above, and further in view of Herman (WO 2011153175). 
Tang in view of Tortorici does not disclose the sensor being detachable from the apparatus.
Herman discloses a dental appliance 620 for motion sensing that contains an electronics package 650 that can be detached from the dental appliance 620 (Paragraph 84). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Tang, as modified by Tortorici, to incorporate the detachable sensor of Herman to allow for the sensors and electronics to be replaced in the event of failure (Herman, Paragraph 84).
Response to Arguments
Applicant’s arguments filed 11-20-2020 with respect to claims 1, 3, 9, 13, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument on page 7, filed 11-20-2020, that Tang does not disclose a mouthpiece wherein the sensor is attached to a medial aspect of the rigid central component or a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.A.A./Examiner, Art Unit 3791               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791